 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDIpsenIndustriesDivisionofAlcoStandardCorporation,Employer-PetitionerandUnitedSteelworkersofAmerica,AFL-CIO-CLC,Union-Petitioner.Cases38-RC-636,and38-RM-56December 16, 1969DECISION,ORDER,AND DIRECTION OFSECONDELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAPursuantto a Stipulation for Certification uponConsent Election approved on March 7, 1969, anelection by secret ballot was conducted on April 3,1969, under the direction and supervision of theRegionalDirectorforRegion 13, among theemployees in the stipulated unit. At the conclusionof the election, the parties were furnished a tally ofballots which showed that there were approximately145 eligible voters and that 142 ballots were cast, ofwhich 74 were for the Union and 63 against, with 5ballots being challenged.The challenged ballots werenot sufficient in number to affect the results of theelection. Thereafter, the Employer filed objections toconduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,the Regional Directorconducted an investigation and on May 14, 1969,issued and duly served on the parties his Report onObjections, inwhich he recommended that theobjections be overruled in their entirety and that theUnion be certified as bargaining representative ofthe employees involved. Thereafter, the Employerfiledwith the Board exceptions to the RegionalDirector's Report and the Union filed an oppositionthereto.On August 12, 1969, the Board issued an OrderDirectingHearing to resolve the issues raised byEmployer'sObjectionNo. 5 and the exceptionsthereto, in which it ordered that the Hearing Officerdesignated for the purpose of conducting suchhearing should prepare and serve on the parties areportcontainingresolutionsofcredibilityofwitnesses,findingsof fact,and recommendations tothe Board as to the disposition of said issues.The hearing was held on September 10, 1969,beforeHearing Officer William G. Stack, at whichrepresentatives of the Employer, the Union, and theRegionalDirector appeared and participated. OnOctober 3, 1969, the Hearing Officer issued andserved upon the parties his Report on Objections,findingnomeritinObjectionNo.5andrecommending that it be overruled.Thereafter, theEmployer filed exceptions to the Hearing Officer'sReport and a supporting brief,and the Union filed abrief in opposition to the exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theHearingOfficer's Report, the exceptions, the briefs,and the entire record in the case, and hereby findsmerit in the Employer's exceptions for the reasonsnoted below.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Unionisa labor organization claiming torepresent certain employees of the Employer.3.A question affectingcommerceexistsconcerning the representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section9(b) of the Act:Allproductionandmaintenanceemployeesemployed at the Employer's plant located onIpsenRoad,CherryValley,Illinois,includingplant clerical employees and leadmen (commonlyreferred to as assistant foremen), but excludingofficeclericalemployees,servicedepartmentemployees, professional employees, guards, andsupervisors as defined in the Act.5.As noted above, the Hearing Officer foundEmployer's Objection No. 5 to be without merit.We do not agree.This objection concerns an election campaignletter datedMarch 31, 1969, that the Union sent toallemployees.The Employer contends that theletter contains material misrepresentationswhich itdid not have an adequate opportunity to rebut.Since 1965, when he was first employed, Lawtonhasworked in the bricking department whereinsulationand brick are installed in heat treatfurnaces, a product manufactured by the Employer.The cutting, scraping, and sawing of bricks intoshape so that they can be placed into the furnaces,and the handling of insulating materialwhich isplaced into generators, create so much dust thatceiling exhaust fans are necessary to alleviate thecondition.The Employer also provides employeeswithgauzeface-maskrespirators.Apre-employment medical examination form signedby Lawton indicates that prior to his employmentwith the Employer, Lawton was suffering from apersistent cough,asthma, and was havingdifficultyin breathing. In mid-March 1969, Lawton requesteda transfer out of the bricking department. Hisforeman asked for a doctor's note and said he wouldcheck the possibility of such a transfer. Lawton later180 NLRB No. 91 IPSEN INDUSTRIESproduceda notefrom his doctor and was told thathe would be transferred, as had been decided upon,'but that it would take some time. Lawton respondedthat that was all right, "there was no real bighurry."The Employer itself contacted Lawton'sdoctor and was advised that there was no emergencyabout the transfer, Lawton had had his condition forsome time and his working conditions would not beof consequence over a short period of time.Thereafter, the Unionsent itsMarch 31 letter totheemployeeswhich is the subject matter ofObjection No. 5. In essence, the letter mailed to theemployees at their homes, answers a statementmade by the Company in its letter to employees ofMarch 26, in which the employees were told that theUnion could not give employees "security." TheUnion's letter challenges the existence of the"Company'ssecurity"bypointingoutthatemployee Lawton "has contacted a serious illness(according to the doctor, as [Lawton] understands it,itiscalled `black lung')"; that after showing hisforeman a doctor's request that he be transferred toa less dusty job, Lawton was told that "a transferwould not under any circumstances be given" and hewas then placed on the dustiest job in the plant.'The letter concludes with the argument that bettersecurity and consideration can be obtained throughthe Union and it wishes Lawton a speedy recovery.The election was scheduled for April 3 to begin at3 p.m. The Union's letter came to the attention ofScheidegger, the Employer's personnelmanager, onApril 2 between 9:30 and 10 a.m. Assistant PlantManager Dolan and Assistant Plant SuperintendentAllen had removed copies of the letter from twodifferent plant bulletin boards earlier thatmorningand had brought them to Scheidegger. That samemorning, Scheidegger telephoned Lawton's doctorabout the letter and was advised that the doctornever told Lawton that he had "black lung";according to the doctor, Lawton had a mild case ofemphysema. Scheidegger then told Dolan, Allen,Plant Superintendent Holcomb, and two departmentforemen to tell as many employees as possible thatLawton's doctor had said that Lawton did not have"blacklung" and,also, that .the Employer had notdenied him a transfer to another job. It appears thatabout60employees,ofapproximately145employees who were eligible to vote in the election,were contacted.We findseveral misrepresentationsin the Union'sletter of March 31. Thus, contrary to thestatementsand suggestionstherein,the"serious" illness ofLawtonwas a preexisting one and was notcontracted on the job. The doctor did not describe itas black lungdisease;Lawton had a mild case ofemphysema. The Employerwas notso insensitive tohis request for a transferas to tell himthat he could'A transfer of Lawtonnecessitated the reassignmentof other personnel'About 2 weeks before, Lawton tolda gatheringof 40-50 employees at aunionmeeting substantially the same story contained in the letter. Herepeated it at a unionmeetingon April I.413not have it under any circumstances; the decision totransfer had been made and Lawton was told that.And Lawton was not thereafter placed on an evendustier job; he remained where he was.The Hearing Officer, however, has found that anymisrepresentationsthatweremadewerenotmaterial ones, for reasons such as that Lawtonbelieved he had been told he had black lung disease;the Union had no reason to believe that Lawton wasmistaken in this belief; Lawton himself had toldemployees about his illness and asserted treatmentat the hands of the Employer so that it was commonknowledge in the plant before the letter was written;Lawton did work on a dusty job; and the employeesare familiar with the manner in which the Employertreats employees and, in a hotly contested electioncampaign, they expect puffing and exaggerations.Itisimmaterial that themisrepresentationscontained in the letter may not have been deliberatefor it is the matter of their impact upon theemployeesthatconcernsus.AsHollywoodCeramics Company, Inc.,3makes plain, the Boardsetsasideelectionswhere there has been amisrepresentationwhich involvesasubstantialdeparture from the truth, at a time which preventsthe other party from making an effective reply, sothat the misrepresentation, whether deliberate ornot,may reasonably be expected to have asignificant impact on the election. The letter, whichmust thus be evaluated, paints the false picture of anemployer's spiteful, inhuman treatment of a sickemployee.' It is reasonable to believe that thisimpressionof the Employer conveyed to theemployees, especially during an election campaignwhich stressed "security," must have had a realimpact upon the employees, such as might well leadthem to conclude that a union was necessary toprotect them against such happenings as befellLawton.Allthecircumstancescompeltheconclusion that the Union engaged in a materialmisrepresentation here.sAlternatively, theHearing Officer finds that theEmployer had ample opportunity to, and in fact did,reply to the union letter, so thatHollywoodCeramics,does not call for setting aside the election.However, the letter came to the Employer'sattentionon the day before the election. TheEmployer communicatedwithitslawyerandLawton's doctor regarding the letter and thendispatched certain management personnel to explainthe true facts to the employees. They talked toabout 60 of the employees.''140 NLRB 221.'On the morning of the election,an employeeappeared at the plantwearing a tee shirt with a picture of a "black lung"on it and bearing ilicwords "black lung"beneath the picture.'Thisrecord does not show thatLawton's"black lung" story was"common knowledge" before the March 31 letter was written.The Union'sletter not only gave added circulation to the story so that it reached everyemployee but served to make it readily acceptable to theemployees aswell.'Therewere approximately145 eligible voters and on April2, there were 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDOthermeasures of reply were considered butrejected in the belief that time did not allow for adetailed,effective reply to written accusations whichhad been mailed to the employees'homes.Wecannot find that,in the time permitted for reply, theEmployer failed in its obligation to act reasonablyunder all the circumstances.We conclude that Employer'sObjection No. 5 hasmerit and that the Petitioner,by its letter of March31, interfered with the employees'free choice in theelection.'Accordingly,we shall order that theelection ofApril 3,1969, be set aside,and we shalldirect that a second election be conducted.ORDERIt is hereby ordered that the election conductedherein onApril 3, 1969, be, and it hereby is, setaside.[DirectionofSecondElection'omitted frompublication.]absentees as well as night-shift employees, who had to be contacted TheHearing Officer finds that the Employer's refutation became "commonknowledge" in the plant before the election but we find the evidenceinsufficient to support that inference'It is unnecessary to consider the Employer'sother objections to theelection'ln order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.156 NLRB 1236;N L R B v Wyman-Gordon Company,394 U.S. 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters,must befiled by the Employer with the Regional Director for Region 13 within 7days of the date of this Notice of Second Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be grantedby theRegional Directorexcept inextraordinary circumstances.Failure tocomplywith this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.